[Cite as Milton v. Pierce, 2017-Ohio-330.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




HUBERT D. MILTON, JR.,                              :

        Plaintiff-Appellee,                         :     CASE NO. CA2016-03-013

                                                    :          OPINION
    - vs -                                                      1/30/2017
                                                    :

GARY PIERCE,                                        :

        Defendant-Appellant.                        :



              CIVIL APPEAL FROM CLERMONT COUNTY MUNICIPAL COURT
                              Case No. 2016 CVG 00327



Hubert D. Milton, Jr., P.O. Box 510, Williamsburg, Ohio 45176, plaintiff-appellee, pro se

Gary Pierce, 394 East Main Street, Apt. 1, Williamsburg, Ohio 45176, defendant-appellant,
pro se



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Gary Pierce, appeals the decision of the Clermont County

Municipal Court granting judgment in favor of plaintiff-appellee, Hubert Milton ("Landlord").

For the reasons detailed below, we affirm.

        {¶ 2} On February 1, 2016, Landlord filed a forcible entry and detainer complaint

against Pierce alleging nonpayment of rent. On February 2, 2016, appellant filed an

application for rent escrow.
                                                                    Clermont CA2016-03-013

       {¶ 3} The trial court scheduled a hearing for February 23, 2016. The transcript

reveals that Pierce was not present, and the magistrate accepted the testimony of the

Landlord and granted the writ of restitution.

              MAGISTRATE: I'll go ahead and grant the writ. When do you
              want to come back on the second cause?

              ***

              MAGISTRATE: And I also have a parallel case, Gary Pierce vs.
              Hubert Milton. Mr. Pierce is not here. For the record I do note
              that this was filed one day after the eviction complaint so it's not
              timely filed. It looks like he did deposit $430 with the Court which
              I'll order to be released. So I'm assuming you want it released to
              you is that correct.

              LANDLORD: Yes, please.

              MAGISTRATE: Okay, for the record, Mr. Pierce has not
              appeared.

Thereafter, the magistrate released Landlord and continued with other cases.

       {¶ 4} At some point later, the record reflects that the magistrate noticed that Pierce

had entered the courtroom. Pierce addressed the magistrate and stated that he had been

downstairs getting a file-stamp from the clerk for a motion that he was going to file that day.

The magistrate explained the situation to Pierce and entered into a brief examination wherein

Pierce explained some of his confusion.

       {¶ 5} The magistrate's entries reflect that Pierce's application for escrow was

consolidated with the forcible entry and detainer action. Ultimately, Pierce's application for

escrow was denied and Landlord's forcible entry and detainer action was granted. The

magistrate's decisions were adopted by the trial court without objection. Pierce now appeals

the decision of the trial court, raising six assignments of error for review.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} THE MAGISTRATE ERRED TO THE PREJUDICE OF THE PLAINTIFF-


                                                -2-
                                                                 Clermont CA2016-03-013

APPELLEE IN FAILING TO ALLOW PROPER TRIAL OF DEFENDANT-APPELLANT'S

CASE [sic].

      {¶ 8} Assignment of Error No. 2:

      {¶ 9} THE MUNICIPAL CIVIL CLERK ERRED TO THE PREJUDICE OF THE

PLAINTIFF-APPELLEE IN FAILING TO FILE "2016 RE 00001" IN TIMELY FASHION [sic].

      {¶ 10} Assignment of Error No. 3:

      {¶ 11} THE MUNI. CLK. ERRED TO THE PREJUDICE OF THE PLAINTIFF-

APPELLEE IN CARELESS FILE – DATE STAMPING OF 2016 CVG 00327 [sic].

      {¶ 12} Assignment of Error No. 4:

      {¶ 13} MAG. BAZELEY ERRED IN INTERRUPTING FIRST CASE BEING

LITIGATED, ALLOWING PLAINTIFF-APPELLEE TO PRESENT 2016 CVG 00327, AND

DISMISSING 2016 RE 00001 IN DEFENDANT-APPELLANT'S BRIEF ABSENCE [sic].

      {¶ 14} Assignment of Error No. 5:

      {¶ 15} MAG. BAZELEY AND J.J. BROCK AND NAGEL ERRED IN NOT ALLOWING

DEFENDANT-APPELLANT FOURTEEN DAYS TO FILE OBJECTIONS.

      {¶ 16} Assignment of Error No. 6:

      {¶ 17} MAG. BAZELEY, JUDGE NAGEL AND JUDGE BROCK ERRED IN DENYING

A PROPER JURY TRIAL FOR DEFENDANT-APPELLANT.

      {¶ 18} We will address Pierce's assignments together.         In addressing Pierce's

arguments, we are mindful that he has represented himself throughout this process.

However, pro se litigants are held to the same standard as litigants who are represented by

counsel. Rosalind Holmes v. Cobblestone Grove, 12th Dist. Butler No. CA2016-04-075,

2017-Ohio-55, ¶ 21. As a result, pro se litigants are presumed to have knowledge of the law

and correct legal procedures so that they remain subject to the same rules and procedures to

which represented litigants are bound. Sparks v. Sparks, 12th Dist. Warren No. CA2015-10-
                                            -3-
                                                                     Clermont CA2016-03-013

095, 2016-Ohio-2896, ¶ 6. In other words, "[p]ro se litigants are not to be accorded greater

rights and must accept the results of their own mistakes and errors, including those related to

correct legal procedure." Cox v. Zimmerman, 12th Dist. Clermont No. CA2011-03-022, 2012-

Ohio-226, ¶ 21.

       {¶ 19} From what we can glean from his brief, Pierce was unhappy with the

apartment rented to him by Landlord and had been withholding rent. Pierce claims that he

attempted to escrow the rent prior to Landlord's eviction action and he alleges that he either

received erroneous advice from the clerk's office or that his application was delayed due to

the "mismanaged" clerk mailroom. Pierce further claims that he did not appear at the hearing

because he was downstairs filing another document with the clerk's office. In any event,

Pierce argues that the magistrate's decision was erroneous, the trial court rushed to

judgment in adopting that decision, and that he should be permitted a jury trial. Furthermore,

Pierce requests that Landlord "should be made to show cause why his rental incomes should

not be managed by an appropriate Clermont County, Ohio Court until he and his assoc.s [sic]

can prove that the long overdue safety, sanitation and health improvements he and his

'busi. mgr.' have been repeatedly making false promises about have indeed finally been

performed!" (Emphasis sic.) In sum, Pierce claims that if this court remands this matter, he

"will easily prove appellee-plaintiff and his assoc.s [sic] to be habitual verbal Contract

breakers; and to be operating rental properties in Williamsburg, Ohio that are

needlessly in violation of Ohio State and Clermont County Codes for building safety,

health and sanitation." (Emphasis sic.)

       {¶ 20} Initially, we note that Pierce did not file objections to the magistrate's decision.

By failing to file any objections to the magistrate's decision, Pierce waived the right to assign

as error on appeal any factual finding or legal conclusion in the magistrate's decision. Civ.R.


                                               -4-
                                                                     Clermont CA2016-03-013

53(D)(3)(b)(iv); Vilardo v. Sheets, 12th Dist. Clermont No. CA2005-09-091, 2006-Ohio-3473,

¶ 14 (appellant "waived the right to assign as error on appeal the trial court's adoption of any

finding of fact or conclusion of law" where he failed to enter objections to the magistrate's

decision).

       {¶ 21} Though Pierce claims that the trial court adopted the magistrate's decision too

early, we note that the Civil Rules provide that a party may still file objections following

adoption by the trial court. Pursuant to Civ.R. 53(D)(3)(b)(i), "a party may file written

objections to a magistrate's decision within fourteen days of the filing of the decision, whether

or not the court has adopted the decision during the fourteen-day period as permitted by

Civ.R. 53(D)(4)(e)(i)." Pierce simply did not file objections within that 14-day period and has

therefore waived any issue regarding the magistrate's decision on appeal.

       {¶ 22} Moreover, a review of the record reveals that many of the arguments Pierce

raises in his appellate brief are either unverified or unverifiable. For example, based on the

record before us, this court is unable to determine that the municipal court clerk

"mismanages" the mailroom, or whether Landlord could "EASILY provide ALL funds" to

make certain repairs to the property if they stop "needlessly wasting enough gas, electricity,

diesel fuel, gasoline, lubricants and maintenance parts." (Emphasis sic.)

       {¶ 23} This matter was a relatively simple dispute between the parties involving

unpaid rent and Pierce's allegations related to the condition of the apartment. Though Pierce

alleges that he was present in the courthouse at the time of the hearing, it was his

responsibility to be present in the courtroom for the hearing and it was also his responsibility

to file objections to the magistrate's decision. While we understand that Pierce is not an

attorney, the law does not afford pro se litigants greater rights and they must accept the

results of their own mistakes and errors. Accordingly, we find Pierce's assignments of error

to be without merit and hereby affirm the decision of the trial court.
                                               -5-
                                                Clermont CA2016-03-013

{¶ 24} Judgment affirmed.


S. POWELL, P.J., and HENDRICKSON, J., concur.




                                -6-